MEMORANDUM**
Cutberto Del Toro Castellanos and Norma Angelica Macias Llamas, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
Because the instant petition for review is timely only as to the BIA’s order denying Petitioners’ motion to reopen based on an approved alien worker petition, we dismiss the petition to the extent it challenges the agency’s previous decisions. See 8 U.S.C. § 1252(b)(1) (providing that a petition for review must be filed not later than 30 days after the final order of removal).
Petitioners fail to contend in their opening brief how the BIA erred in denying their motion to reopen as untimely, and thereby have waived any challenge to the only decision before us. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Respondent’s motion to supplement the record, filed on May 9, 2005, is granted.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.